Citation Nr: 1016173	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.  

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to April 
1975 and from June 1976 to June 1978, with additional Reserve 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

A hearing before the undersigned Veterans Law Judge was held 
at the RO in January 2010.  The hearing transcript has been 
associated with the claims file.

The issues of service connection for a right elbow, left 
knee, and right knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, chronic tinea 
versicolor onset during service.  


CONCLUSION OF LAW

The criteria for service connection of tinea versicolor have 
been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for tinea 
versicolor.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  Subsequent manifestations, however remote, of a 
chronic disease, shown as such in service, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

The treatment and examination records from the initial period 
of service reflect no complaints or abnormal findings 
suggestive of tinea versicolor.  The enlistment examination 
for the second period of service also reflects no complaints 
or abnormal findings suggestive of tinea versicolor.  In 
April 1977, however, the Veteran was noted to have slightly 
raised, confluent lesions with slightly less pigmentation in 
the region of the left supraclavicular area.  At that time, 
the Veteran was diagnosed with tinea versicolor and provided 
Selsun shampoo.  Subsequent service treatment records do not 
report any additional complaints pertaining to tinea 
versicolor, and the June 1978 separation examination record 
and May 1981 Reserve enlistment record reflect normal 
clinical findings for the skin and no history of tinea 
versicolor.  

Post-service treatment records dating in 1993 and January 
1995 document findings of tinea versicolor of the back.  See 
1993 and January 1995 OHS department records.  The post-
service medical evidence is otherwise silent as to any 
complaints or abnormal findings related to the skin, and a 
November 2009 private treatment record reflects the Veteran's 
negative history as to rash or itching.  See November 2009 
Kaiser Permanente record.  The post-service medical evidence 
also includes a statement from a treating physician, who 
indicates that the Veteran has ongoing tinea versicolor, for 
which the Veteran was first seen in service.  See March 2010 
Kaur statement.  

The Veteran has submitted statements and presented testimony 
that tinea versicolor onset during his tour in Okinawa, that 
it has affected him since that time, predominantly during the 
summer or when visiting humid areas, and that he has treated 
the condition himself with over-the-counter shampoo.  See, 
e.g., January 2010 hearing transcript.  

After review of the evidence, the Board finds that service 
connection is warranted for tinea versicolor based on 
evidence that the condition onset during service.  The 
evidence of record clearly indicates that the Veteran was 
diagnosed with tinea versicolor in service and post-service.  
The Board acknowledges that the service and post-service 
treatment records do not explicitly document the existence of 
a chronic condition.  The Veteran is competent to report the 
recurrence of the same condition on his back since service 
and to report that he has self-treated the condition, and the 
Board has no reason to doubt his credibility as to a history 
of tinea versicolor since service.  The Veteran's statements 
in this regard show a continuity of pertinent symptomatology 
to link his tinea versicolor to his active duty service.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(the layperson may be competent to identify the condition 
where the condition is simple).  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for tinea versicolor.



ORDER

Service connection for tinea versicolor is granted.  


REMAND

Further development is needed on the claims of service 
connection for a right elbow, left knee, and right knee 
disorders.  Review of the record suggests that the Veteran 
has current disorders affecting the knees and right elbow.  
It also reflects the Veteran's competent histories of 
injuries to and problems with the knees and right elbow in-
service and documents treatment pertaining to the right elbow 
in September 1976 and May 1978 and the right knee in December 
1976 and August 1977.  In light of the foregoing, the Board 
finds a VA examination should be conducted and an opinion 
obtained to determine if the Veteran's right elbow, left 
knee, and right knee disorders onset in service or are 
causally related to service.  See 38 U.S.C.A. § 5103A(d).  
The Board notes that the evidence already includes a private 
physician's finding that the Veteran's "right elbow pain 
which is also sec[ondary] to arthritis which was first 
[diagnosed] in September 1976".  See March 2010 Kaur 
statement.  The September 1976 treatment record does not 
reflect a diagnosis of arthritis, however, and the physician 
does not otherwise indicate how he came to this conclusion.  
Thus, the opinion lacks probative value, and a probative 
opinion is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (an opinion not supported by a detailed 
rationale/explanation carries no probative value).  

Furthermore, the Board finds that the Veteran's Reserve 
records should be requested.  Review of the record indicates 
that the Veteran had reported serving in the Army Reserve, 
but it does not appear that the records associated with this 
service have been associated with the file.  As these records 
are potentially relevant, they should be obtained if 
available.  

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant records from the 
Veteran's Reserve unit.  If additional 
information is needed from the Veteran, 
he should be so informed.  If the records 
are not available, the Veteran should be 
so informed.  

2.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of the reported right elbow, 
left knee, and right knee disorders.  For 
each diagnosed disorder, the examiner 
should state whether it is at least as 
likely as not that the disorder was 
incurred in service or is causally 
related to service.  The examiner should 
acknowledge his review of the claims 
file.  A complete rationale for any 
opinions expressed must be provided, 
preferably with discussion of the 
Veteran's histories of rappelling, 
jumping out of helicopters, and playing 
contact sports in service and of the in-
service treatment for the right elbow and 
right knee.  

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


